Citation Nr: 0604474	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-13 194	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1954 to June 
1955.  He died on April [redacted], 2001.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran died in April 2001 at the age of 65.  The 
cause of death was gastrointestinal bleeding due to 
adenocarcinoma at the duodenal ulcer.  Other significant 
conditions contributing to death but not related to the 
underlying cause of death were left deep vein thrombosis 
(DVT) and pancreatitis.  

2.  At the time of the veteran's death, service connection 
was in effect for post-operative residuals of a gastrectomy 
and vagotomy for duodenal ulcer disease with gastroesophageal 
reflux disorder, assigned a 60 percent disability rating, and 
for status post laminectomy of T7 and rhizotomy at T6-7, 
assigned a 10 percent disability rating.  Individual 
unemployability was awarded from February 10, 2000 to April 
[redacted], 2001.

3.  Adenocarcinoma of the duodenal ulcer was not shown in 
service and is not shown by the medical evidence to be 
related thereto.

4.  There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

5.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the duodenal ulcer was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A disability incurred in or aggravated by active service 
neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2005).

2.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2001, prior to the initial rating in this case, a 
letter was sent to the appellant by the RO in which she was 
informed of the requirements needed to establish service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
she was responsible for providing and what evidence VA would 
be obtaining.  The letter explained what evidence VA needed 
from the appellant and told her that VA would request records 
for her if she provided sufficient information to identify 
the records.  No additional private medical evidence was 
subsequently received from the appellant.  There is no 
indication in the record that material evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant medical opinions are 
of record, with the most recent dated in October 2004. 

The appellant's representative argued in November 2005 that 
an Independent Medical Expert Opinion (IME) should be 
obtained in this case because the medical opinions on file do 
not address the medical treatises evidence on file or the 
applicability of Allen v. Brown, 7 Vet. App. 439 (1995).  
Allen involved the granting of service connection for 
aggravation of a nonservice-connected condition by a service-
connected condition.

The Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

In this case, there are three separate VA medical opinions on 
whether there is a causal connection between the veteran's 
service-connected gastrointestinal disability and the 
adenocarcinoma that caused his death.  These medical opinions 
concerning the question of the etiology of the veteran's 
adenocarcinoma form an adequate basis for a decision.

The Board concludes that all material evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law and Regulations

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of cancer, was manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a) (2005).  In pertinent part, 38 U.S.C.A. § 
1318 also authorizes the payment of DIC to a benefits-
eligible surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the rate 
of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are: (1) to meet the statutory duration requirements for 
a total disability rating at the time of death; or (2) to 
show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Entitlement to Service Connection for Cause Of Death 

The veteran died in April 2001 as a result of 
gastrointestinal bleeding due to adenocarcinoma at the 
duodenal ulcer.  At the time of his death, service connection 
was in effect for gastrointestinal disability, evaluated as 
60 percent disabling, and for status post laminectomy of T7 
and rhizotomy at T6-7, evaluated as 10 percent disabling.

The appellant has not contended that the veteran's 
gastrointestinal bleeding due to adenocarcinoma at the 
duodenal ulcer, left DVT, and pancreatitis were incurred in 
service or within the one year presumptive period thereafter, 
or were otherwise directly related to his service.  The 
record contains no evidence that such was in fact the case.  
These disabilities first became manifest many years after the 
veteran left military service, and there is no evidence which 
establishes a direct nexus between the disabilities that 
caused the veteran's death and his military service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Rather, the appellant contends that there is medical evidence 
on file showing that the cancer that caused the veteran's 
death was causally related to his service-connected 
gastrointestinal disability.  After a careful review of the 
record, and for the reasons and bases expressed below, the 
Board finds that a preponderance of the evidence does not 
support the contention that the veteran's service-connected 
gastrointestinal disability caused or contributed to his 
death from gastrointestinal bleeding due to adenocarcinoma at 
the duodenal ulcer.

It has been contended by and on behalf of the appellant that 
the excerpts of medical articles submitted on behalf of the 
appellant's claim show that gastric, also called stomach, 
cancer is known to be related to the H. pylori infection that 
causes most duodenal ulcers and many stomach ulcers.  
However, the submitted medical articles do not refer to the 
specific facts of this case and are not cited by a medical 
professional to support allowance of the claim.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical 
article or treatise can provide support for a claim, but that 
such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships).

VA medical opinions in September 2001, July 2003, and October 
2004 conclude that it is unlikely that the veteran's service-
connected gastrointestinal disability was related to the 
adenocarcinoma that caused his death.  The medical opinion 
dated in September 2001 cites several textbooks that were 
consulted prior to the opinion.  The examiner stated that 

There was no information contained in 
these texts regarding linkage between 
peptic ulcer disease or gastric resection 
with development of duodenal 
adenocarcinoma. . . . .It is unlikely 
that the [veteran's] service-connected 
gastrectomy and vagotomy for peptic ulcer 
disease with gastroesophageal reflux 
disease materially contributed to his 
death.

The examiner in July 2003 found that 

[the veteran's] service-connected 
gastrointestinal condition is unrelated 
to his adenocarcinoma or 
[gastrointestinal] bleed.  The 
service-connected condition did not 
contribute to the veteran's death.  

The examiner in October 2004 opined 

I feel that it is unlikely that the 
gastrectomy and vagotomy are responsible 
for the adenocarcinoma development. . . 
.I am not aware of any studies in the 
literature that would support the 
development of adenocarcinoma as 
secondary to gastrectomy and vagotomy.

Consequently, the medical nexus evidence on file does not 
support a grant of entitlement to the cause of the veteran's 
death.  

The evidence that the veteran's gastrointestinal bleeding due 
to adenocarcinoma at the duodenal ulcer was etiologically 
related to service-connected gastrointestinal disability is 
limited to the statements by the appellant and her daughter.  
This evidence cannot be considered competent evidence since 
laypersons, such as the appellant and her daughter, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted above, the preponderance of the evidence is against 
the appellant's claim.  There is no medical evidence of the 
fatal disease process in service, or within a year subsequent 
thereto, and there is no medical evidence that it is related 
to the veteran's military service.  Moreover, there is no 
medical evidence that a service-connected disorder caused or 
materially or substantially contributed to the veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement To DIC Under The Provisions Of 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22. 

The veteran was separated from service in June 1955; service 
connection for a gastrointestinal disability was granted and 
a 60 percent evaluation was granted from January 1957 to 
February 1957, and a 100 percent evaluation was granted from 
February 1957 to May 1957.  Thereafter, a 60 percent 
evaluation was granted from May 1957 to June 1958, and a 40 
percent evaluation was granted from June 1958 to July 1961, 
when a 20 percent evaluation was assigned.  This rating was 
in effect until February 1970, when a 100 percent evaluation 
was assigned until September 1970, when a 40 percent 
evaluation was assigned until November 1971.  At that time a 
100 percent evaluation was assigned until January 1972, when 
a 40 percent evaluation was again assigned until December 
1973, when a 20 percent evaluation was assigned.  Service 
connection was granted for a thoracic spine disability, and a 
100 percent evaluation was assigned from July 1972 to October 
1972, when this disability was assigned a noncompensable 
evaluation.  Effective November 24, 1997, a 40 percent 
evaluation was assigned for the veteran's service-connected 
gastrointestinal disability, and a 40 percent evaluation for 
the service-connected thoracic spine disability was assigned.  
The veteran's service-connected gastrointestinal disorder was 
assigned a 60 percent evaluation effective February 2000, and 
the thoracic spine disorder was assigned a 10 percent 
evaluation effective February 2000.  Thereafter, a total 
rating for compensation purposes based upon individual 
unemployability for accrued purposes only was granted from 
February 10, 2000.  The veteran died in April 2001.

Accordingly, service-connected disorder was not rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death and was not continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war 
who died after September 30, 1999.  

In addition, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in section 
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation is shown or alleged to be applicable in the 
present case.

Consequently, DIC benefits under the provisions of 
38 U.S.C.A. § 1318 are not warranted.  As the preponderance 
of the evidence is against the appellant's claim, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


